Citation Nr: 1126840	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss and tinnitus.  A timely appeal was noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on March 4, 2011.  A copy of the hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  During his March 2011 hearing, the Veteran indicated that he wished to withdraw the appeal of his denial of service connection for bilateral hearing loss.

2.  A clear preponderance of the evidence is against a finding that tinnitus had its onset in service or is otherwise related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

An appeal consists of a timely filed notice of disagreement, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A.               § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a July 2008 rating decision that denied entitlement to service connection for bilateral hearing loss.  The Veteran indicated on the record at his March 2011 hearing that he wished to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.

Service Connection for Tinnitus

a.  Duties to Notify and Assist

In correspondence dated December 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

b.  Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has been diagnosed with tinnitus, which he attributes to exposure to mortar fire and other weapons during his service in Vietnam.  The Veteran's service treatment records have been reviewed.  Such records are absent any complaints or treatment referable to tinnitus.  The Veteran's December 1971 separation examination also contains no references to tinnitus.  

Although the service treatment records do not show that tinnitus was incurred during active duty, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not lead to the conclusion that any current tinnitus is causally related to active service, for the reasons discussed below.   

In his application for compensation received in November 2007, the Veteran made no mention of tinnitus.  There is no evidence of post-service clinical treatment for tinnitus.  On VA audiology examination in March 2008, the examiner had the opportunity to review the claims folder, and noted that the Veteran's service treatment records were silent for reports of tinnitus.  The Veteran reported noise exposure during active service and no post-service occupational noise exposure.  He further advised the examiner that he had had tinnitus for approximately 12 to 15 years.  After conducting a physical examination of the Veteran, the examiner concluded that the Veteran does have tinnitus; however, she found that "it does not appear likely that the tinnitus is a result of in-service noise exposure" because there was no documentation of tinnitus in the service treatment records, and the onset of the tinnitus was 15 years prior to the examination, well after the Veteran's 1971 separation from service.  

During his March 2011 hearing, the Veteran testified that the VA examiner had misunderstood his comment relating to clinical onset of tinnitus.  The Veteran stated that he had told the examiner that his tinnitus had increased in severity 15 years ago, but that he first noticed it during service.  He further testified that he has not seen a doctor for his tinnitus, despite first noticing signs of the disorder during his service approximately 40 years ago.

Upon review of the evidence, the Board finds that entitlement to service connection for tinnitus is not warranted.  The Veteran has been diagnosed with tinnitus.  He has testified that he was exposed to noise during service.  There is no evidence of clinical treatment for tinnitus either during service or in the years following the Veteran's discharge.  

No competent evidence has been submitted that relates the Veteran's current tinnitus to his service.  The March 2008 VA examiner noted the Veteran's reports of acoustic trauma in service, but found that the Veteran's tinnitus did not have its onset during service because there is no evidence of in- service treatment or complaints relating to tinnitus, and there is no medical evidence of tinnitus for almost 40 years following discharge. 

Lay evidence concerning continuity of symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   While the Veteran is competent to attest to his exposure to acoustic trauma and subsequent ringing in the ears, the reported history of the onset of tinnitus is not entirely consistent.  The VA examiner places the onset of tinnitus about 12 to 15 years prior to the examination and the post-service medical evidence does not reflect clinical treatment for tinnitus at any time since his discharge.  The Veteran has explained that the examiner misunderstood his comments pertaining to the onset of his tinnitus, but his statements of service onset have no support other than his history, which is not consistent.  When applying for compensation in 2007, the Veteran made no mention of tinnitus, though he was aware of the compensation program and requested service connection for several other conditions.  The Board finds it unlikely that he had tinnitus that had its onset in service since he denied any ear trouble at service discharge and the first mention of tinnitus in the post service record is on VA examination in March 2008.  It would seem if tinnitus were present the Veteran would not have denied ear trouble at service separation, failed to mention it on his application for compensation or would have at least sought treatment for the disorder in the 40 years since his discharge.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, post-service medical evidence, the VA medical opinion and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, a preponderance of the evidence is against a finding that the Veteran's tinnitus is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


